Case: 15-31075      Document: 00513574742         Page: 1    Date Filed: 06/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-31075                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            June 30, 2016
ANGELA BRAUD,                                                              Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant Cross-Appellee

v.

EVIN SCOTT SPELL; RICKY FOX; TOWN OF VINTON,

              Defendants - Appellees Cross-Appellants




                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:14-CV-3132


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Angela Braud appeals the district court’s denial of her various state and
federal claims alleging that she was unlawfully arrested. The district court
determined that she was arrested pursuant to a valid warrant based on
probable cause. This determination precluded recovery on all claims. “[T]he
ultimate determination of whether there is probable cause for the arrest is a



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-31075     Document: 00513574742     Page: 2    Date Filed: 06/30/2016



                                  No. 15-31075
question of law we review de novo.” United States v. Castro, 166 F.3d 728, 733
(5th Cir. 1999). Here, the district court concluded that “[t]he . . . information
in the affidavit—the polygraph examination results, the medication audit
report from the previous school year, the statements from [school] staff, and
the statements of Braud’s ex-husband and daughter—was certainly sufficient
for a finding of probable cause.” Braud v. Spell, No. 2:14-CV-03132, 2015 WL
7432813, at *2 (W.D. La. Nov. 19, 2015). We agree. Because there was probable
cause to arrest, the district court did not err in rejecting Braud’s claims.
      Defendants appeal the district court’s denial of their motion for
attorney’s fees under 42 U.S.C. § 1988. “We review a denial of § 1988 attorney’s
fees for abuse of discretion.” Dean v. Riser, 240 F.3d 505, 507 (5th Cir. 2001).
“[P]revailing defendants in civil rights cases may be awarded attorney’s fees
only where plaintiff’s action was frivolous, unreasonable, or without
foundation . . . .” Kirchberg v. Feenstra, 708 F.2d 991, 995 (5th Cir. 1983).
“Thus, attorney’s fees for prevailing defendants are presumptively unavailable
unless a showing is made that the underlying civil rights suit was vexatious,
frivolous, or otherwise without merit.” Dean, 240 F.3d at 508.
      Here, the district court issued its final ruling only after a contested bench
trial where both parties presented a case—a fact that weighs against a finding
of frivolousness. See, e.g., Vaughner v. Pulito, 804 F.2d 873, 878 (5th Cir. 1986)
(no abuse of discretion in denying defendant’s request for attorney’s fees where
action proceeded to trial on the merits); cf. Myers v. City of West Monroe, 211
F.3d 289, 293 (5th Cir. 2000) (abuse of discretion in awarding attorney’s fees
to defendants after complete trial). Thus, we hold that the district court did not
abuse its discretion in denying attorney’s fees here. The judgment of the
district court is AFFIRMED. Defendants’ motion for damages and costs under
Federal Rule of Appellate Procedure 38 is DENIED.


                                        2